DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses systems and methods (i.e., machines and processes).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “the systems and methods of the present disclosure operate to facilitate gaming establishment retail and entertainment purchases made in association with a gaming establishment fund management system to a hotel room folio and, responsive to an occurrence of a settlement event, utilize a payment instrument and a hotel payment system to pay off an amount of funds used to complete such gaming establishment retail and entertainment purchases” (par. 1).  Representative claim 10 recites the following (with emphasis):
10. A gaming establishment retail system comprising:
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
responsive to an occurrence of an anticipated retail purchase event, determine if any retail purchases occurring at any point-of-sale terminals associated with a gaming establishment are chargeable to a hotel room folio associated with a user,
responsive to the determination being that any retail purchases complying with a control are chargeable to the hotel room folio associated with the user and responsive to an attempted retail purchase at a point-of-sale terminal associated with the gaming establishment complying with the control, communicate data which results in the point-of-sale terminal completing the attempted retail purchase as a non-cash-based retail transaction, and
responsive to an occurrence of a settlement event, for each completed retail purchase, communicate data associated with an amount of funds of that retail purchase to a component of a hotel system.

The underlined portions of claim 10 generally encompass the abstract idea, with similar features found in claims 1 and 12.  Dependent claims 2-9, 11, and 13-20 further define the abstract idea (such as identifying the user, categorizing the purchase, limiting the amount of funds, limiting a spending rate, a user checking out of a hotel, etc.).  The claims are generally related to rules for how the user may spend funds. 
The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of exchanging financial obligations as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos;
a fundamental economic practice as discussed in Alice Corp. v. CLS Bank; and/or 
a method of organizing human activities as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski because it includes rules for spending funds for retail purchases using different accounts.  This relates to fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  Finally, the instant claims manage the financial transactions between humans that take place in a casino environment as dictated by financial spending rules.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  The claims encompass determining whether a retail purchase can be made using the hotel room folio or a gaming establishment account, both of which are accounts associated with the user.  The claimed features require only basic accounting functions that could be accomplished using pen and paper and/or as a mental activity because they involve only simple recordkeeping and retail transactions traditionally performed by hand.
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. 
Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.  These findings are discussed in more detail below.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a system, processor, and memory storing instructions to carry out the abstract idea and a point-of-sale terminal capable of non-cash-based transactions.  Such features are generic and conventional computer components which are ubiquitous in the modern economy.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
Applicant addresses the grounds of rejection under §101 on pages 7-9 of the Remarks section.  As an initial matter, the Examiner again submits that while Applicant has challenged the mental processes category of abstract ideas, there remains no substantive challenge to the Examiner’s position regarding certain methods of organizing human activity.
Applicant appears to acknowledge the October 2019 Update on Subject Matter Eligibility on pages 7-8 of the Remarks.  As noted previously, the October 2019 Update states that merely reciting computer components in conjunction with a mental process does not remove the abstract idea from the category of mental processes.  Indeed, the October 2019 Update expressly states that a claim that requires a computer may still recite a mental process, noting that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  
Applicant asserts on pages 7-8 that the communication of data that causes a point-of-sale (POS) terminal to complete an attempted purchase, settlement of completed purchases, and data of an amount of funds for that purchase begging sent to a hotel system amounts to more than a nominal recitation of generic computers.  Applicant concludes that the recitation of “the gaming establishment retail system of representative Claim 10 is anything but such a nominal recitation” (p. 8).  The Examiner respectfully disagrees because each of these data transactions can be performed without any particular computer device and therefore the claims only require nominal recitation of such computer devices.  The claims never expressly define any particular aspect of the gaming establishment retail system (or point-of-sale terminal) beyond generic computer components in communication via a network.  The specification never provides any particular detail of these components either, instead describing them in generic and functional terms replete with numerous optional components that are also well-understood, routine and conventional (e.g., input devices, display devices, conventional networking protocols, etc.).  Furthermore, whether the claimed computer components are a nominal recitation does not answer the entire inquiry, which states that courts have found claims requiring a generic computer OR nominally reciting a generic computer to nevertheless recite a mental process.  The Examiner respectfully submits that the claims clearly require generic computers, and hence the claims are properly construed as reciting abstract ideas in the form of mental processes.     
Turning to the amended claim language, on page 8, Applicant submits that completing a retail purchase as a non-cash-based retail transaction is a showing of eligibility.  More particularly, Applicant asserts that non-cash-based, cash-free, or cash-lite environments provide some “technical benefit by minimizing various security concerns associated with cash-based retail transactions occurring in association with a gaming establishment” (p. 8).  
The Examiner already analyzed the use of non-cash systems in the previous Office action (see Final action of 6/1/2022).  In particular, the Examiner noted that while there may ostensibly be certain benefits to non-cash systems per se, that is not the inventive concept of the instant invention, as is evidenced by at least the instant specification.  Paragraph 2 of the specification recognizes that it was known for certain hotels to enable guests to charge food and beverage activity to their hotel room by authenticating the charge via signing a form and entering their last name and room number to prevent malicious charges against the guest’s room.  The same paragraph recognizes that gaming establishments such as casino resorts also enable hotel guests to perform a similar activity, but notes there may be higher “customer friction” compared to mobile payment solutions.  This demonstrates that non-cash systems were already exigent and already provided the benefit of increased security (i.e., “prevent[ing] malicious charges against the guest’s room”).  The Examiner interprets this portion of the specification as an acknowledgement that such non-cash systems were already known and not the subject of the instant invention.  Instead, the chief concern of the instant invention appears to relate to reducing the “customer friction,” which is understood to mean customers may prefer other forms of payment.  The exact reason for these preferences is not clearly defined by the specification, and could simply be a matter of convenience.  Either way, these are chiefly business problems rather than technical ones.  To the extent that increased security stemming from non-cash transactions is a technical concern, that concern was already solved by existing systems and practices, as acknowledged by the specification.  Therefore, based on the current record, the claimed invention does not address a technical problem in a way that would result in patent eligibility.
Applicant states that the invention of claim 10 employs “controls that potentially limit certain retail purchases chargeable to the hotel room folio of the user” (p. 8).  This further supports the Examiner’s position.  The instant invention provides certain rules about how transactions can be made (e.g., which account to access to pay for certain types of purchases).  Deciding which account to draw from does not provide the technological benefits of non-cash systems discussed by the Examiner, such as the ubiquitous VISA system or EBT system.  It is clear from the context of the specification that the instant invention aims to employ such existing systems, and hence benefit from their security protections, but the invention itself does not create those security benefits.  Even if arguendo the claims did include some function for verifying the validity of non-cash transactions over a network, this would also be ineligible.  See Cybersource Corp. v. Retail Decisions, Inc. (Fed. Cir. 2011) (holding that “a method for verifying the validity of a credit card transaction over the Internet” was directed to an abstract idea or unpatentable mental process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715